10/14/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 19-0731


                                      DA 19-0731
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                       ORDER

 TRAVIS STAKER,

              Defendant and Appellant.
                                _________________

       Appellant, by counsel, has filed a motion for a 30-day extension of time within
which to file his reply brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant’s reply brief
shall be filed on or before November 9, 2020.
       No further extensions will be granted.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                             October 14 2020